Citation Nr: 0631479	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  03-24 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision in which the 
RO, inter alia, denied service connection for bilateral 
hearing loss.  The veteran filed a notice of disagreement 
(NOD) in July 2002 and the RO issued a statement of the case 
(SOC) in August 2003.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
September 2003.  

In November 2005, a Deputy Vice-Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).

In December 2005, the Board denied a claim for service 
connection for tinnitus, a claim for a higher rating for 
service-connected psychiatric disability, and claim of clear 
and unmistakable error in a prior rating decision (matters 
then also in appellate status).  At that time, the Board 
remanded to the RO the remaining claim for service connection 
for bilateral hearing loss.  After accomplishing additional 
action, the RO continued the denial of the claim (as 
reflected in a January 2006 supplemental SOC 
(SSOC)), and returned this matter to the Board for further 
appellate consideration.   

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  While a member of the United States Army, the veteran 
likely experienced significant noise exposure as a result of 
his work as an infantry rifleman.

3.  The veteran has current bilateral hearing loss to an 
extent recognized as a disability for VA purposes.

4.  The only objective opinion on the question of etiology of 
hearing loss indicates that such disability as likely as not 
resulted, at least in part, from military noise exposure.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for bilateral hearing loss 
are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).

Considering the evidence in light of the above, and in view 
of the Board's favorable disposition the claim on appeal, the 
Board finds that all necessary notification and development 
action in connection with this claim has been accomplished.  



II.  Factual Background

The veteran's Army Separation Qualification Record reflects 
that, during active duty from January 1943 to September 1945, 
his military occupational specialties were basic engineer, 
rifleman, and mail clerk.  Also noted were his qualifications 
as an infantry rifleman and a rifle sharpshooter.

The report of the veteran's December 1942 induction physical 
examination report revealed findings of 20/20 word repetition 
bilaterally, intact eardrums, and no deformities.  The report 
further revealed that the veteran underwent a bilateral 
simple mastoidectomy in 1927.  

In various documents of record, the veteran has reported a 
history of noise exposure during a 1944 maneuvers activity 
outside Camp Claiborne, Louisiana.  The veteran has contended 
that an artillery shell dropped within 25 feet of his 
position and that he sustained bilateral perforated ear drums 
and associated hearing loss.  

The veteran's SMRs (service medical records) document a 1944 
ENT examination for sinus complaints that reflected findings 
of a mastoidectomy scar behind the ear bilaterally with the 
ear drums reported as negative bilaterally.  The diagnosis 
was chronic otitis media and chronic rhinitis. There is no 
separation examination report of record.

With regard to any history of occupational noise exposure, 
the veteran has indicated no post-service occupational noise 
exposure.  The veteran reported working in accounting and 
bookkeeping until retirement. 

In a January 2001 West Haven VA Medical Center (West-Haven 
VAMC) audiological evaluation, the audiologist reported right 
ear moderate to profound mixed hearing loss and left ear 
severe to profound mixed hearing loss.  Air-bone gaps were 
noted 500 to 4000 Hz bilaterally.  The veteran was fitted 
with new Starkey behind the hear hearing aids (BTE's) due to 
change in hearing sensitivity.  

On February 2002 reference audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
65
95
95
105
LEFT
90
90
105
105
105

West Haven VAMC outpatient records, for the period from 
January 2003 to April 2006, document multiple visits for 
chronic ear drainage.

On June 2006 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
70
90
100
105
LEFT
60
95
100
105
105

Speech recognition scores were 20 percent in the right ear 
and 16 percent in the left ear.  The audiologist reported 
findings of moderately severe/profound, mixed hearing loss 
for all frequencies tested (250 to 8000 Hz) in both ears.  
The veteran denied tinnitus.

After review of the claims file (which reflected the fact 
that only a word repetition task was performed at the time of 
the induction physical), and current audiological findings, 
the examiner opined that it was at least as likely as not 
that the patient's bilateral hearing loss was related to a 
history of military noise exposure and/or acoustic trauma 
from the claimed shell explosion.



III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d) (2006).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

Service records document that, as a member of the United 
States Army, the veteran worked as an infantry rifleman.  His 
SMRs include no specific evidence of any acoustic traum,a and 
are silent as to complaints, findings, or diagnosis of any 
hearing loss.  The report of the veteran's December 1942 
induction physical examination report revealed findings of 
20/20 word repetition bilaterally, intact eardrums, and no 
deformities.  There is no separation examination report of 
record.

The Board notes however, the absence of in service evidence 
of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

Considering the evidence of record in light of the above-
noted criteria, and with resolution of all reasonable doubt 
in the veteran's favor on the claim, the Board finds that the 
criteria for service connection for bilateral hearing loss 
are met.

The record clearly shows that the veteran currently has 
hearing loss to an extent recognized as a disability for VA 
purposes.  In this case, the February 2002 audiometric 
testing results establish a hearing loss disability as 
defined in 38 C.F.R. § 3.385.

The question remains, however, as to whether the disability 
is medically related to the veteran's military service, to 
specifically include claimed noise exposure.  Notwithstanding 
the veteran's assertions of experiencing an in-service shell 
explosion, his SMRs include no specific evidence of acoustic 
trauma.  However, service records document that, as a member 
of the United States Army, the veteran worked as an infantry 
rifleman.  As such work likely involved noise exposure, the 
Board accepts the veteran's assertions of in-service noise 
exposure as credible and consistent with the circumstances of 
his military service.  

The Board also points out that the only competent opinion to 
address the question of a relationship, if any  between 
likely in-service noise exposure and current hearing loss 
disability in either or both ears tends to support the claim 
for service connection.  On  remand, the RO arranged for the 
veteran to undergo VA audiological evaluation.  After review 
of the claims file (which reflected that only a word 
repetition task was performed at the time of the induction 
physical), and the audiometry results, along with the 
veteran's assertions of in-service noise exposure and 
acoustic trauma, the audiologist opined that it was at least 
as likely as it was not that the patient's bilateral hearing 
loss was related to a history of military noise exposure 
and/or acoustic trauma from the shell explosion.  This 
opinion tends to attribute the veteran's hearing loss, at 
least in part, to the veteran's likely in-service noise 
exposure.

The Board notes that a  medical opinion as to the etiology of 
the veteran's hearing loss may be considered more probative 
evidence in resolving questions of medical etiology, and that 
such an opinion was requested in the prior remand.  Here, 
however, the opinion of the VA audiologist-a trained 
professional in matters of diagnosis and treatment of hearing 
problems-is the only objective evidence that addresses the 
etiology of hearing loss; hence, there is no contrary opinion 
of record.  Moreover, while such opinion is less than 
definitive, the Board points out that the opinion has been 
provided in terms sufficient to permit application of the 
reasonable doubt doctrine.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 1990). 

In view of the foregoing, and affording the veteran the 
benefit of the doubt on the matter of matter of medical 
etiology of hearing loss, the Board  concludes that the 
criteria for service connection for hearing loss are met.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


